DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 04/11/2022 by Applicant’s Attorney, Robert Hyta.

The application has been amended as follows:

Specification:
Para 0004 line 4 replacing “also need” with --also needed--.
Para 0005 line 4-5 replacing “as in the in the previously” with --as in the previously--.
Para 0009 line 1 replacing “This processes” with --This process--.
Para 00010 line 1 replacing “in on instance” with --in one instance--.
Para 00013 line 5 replacing “processing into such” with --processing in such--.
Para 00020 line 1 replacing “section pieces” with --section pieces.--.
Para 00021 line 1-2 replacing “cross-sectional pieces” with --cross-sectional pieces.--.
Para 00024 line 1 replacing “die” with --die.--.
Para 00027 line 2 replacing “Fig 4a” with --Fig 4a.--.
Para 00030 line 2 replacing “Fig 4c,” with --Fig 4c.--.
Para 00031 line 1 replacing “puck” with --puck.--.
Para 00032 line 2 replacing “puck surface)” with --puck surface).--.
Para 00033 line 1 replacing “region” with --region.--.
Para 00039 line 10 replacing “uniformly process” with --uniformly processed--.
Para 00039 line 12 replacing “only limited only by” with --only limited by--.
Para 00040 line 3 replacing “fabricate variety” with --fabricate a variety--.
Para 00044 line 3 replacing “aperture ports 12” with --aperture ports 17--.
Para 00046 line 5 replacing “a weld chamber 21” with --a weld chamber--.
Para 00047 line 1 replacing “Figure 3 show” with --Figure 3 shows--.
Para 00047 line 7 replacing “a portal bridge die extrusion 17” with --a portal bridge die extrusion--.
Para 00048 line 8-9 replacing “on more detail” with --in more detail--.
Para 00053 line 6 replacing “sample” with --sample.--.
Para 00057 line 10 replacing “the as-cast cast dendritic structure” with -- the as-cast dendritic structure --.


Reasons for Allowance
A statement of reasons for allowance was provided in the office action (notice of allowance) filed 04/20/2022:  

Claims 1-4 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 3 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729